Exhibit 3 NOVAGOLD RESOURCES INC. Management’s Discussion & Analysis November 30, 2012 and 2011 Table of Contents Management’s Discussion and Analysis 3 General 3 Description of business 3 Corporate developments 3 Discussion of operations 7 Results of operations 7 Fourth quarter results 9 Selected financial data 9 Liquidity and capital resources 11 Related party transactions 12 Financial instruments 12 Subsequent event 15 Significant accounting estimates and judgments 15 New accounting pronouncements 17 Risk factors 18 Other 18 Disclosure controls and internal control over financial reporting 18 Cautionary notes 19 Appendix – Reserve & Resource Table 22 2 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis General This Management’s Discussion and Analysis (“MD&A”) of NOVAGOLD RESOURCES INC. (“NOVAGOLD”, “we”, “our” or the “Company”) is dated February 11,2013 and provides an analysis of NOVAGOLD’s audited financial results for the fiscal year ended November 30, 2012 compared to the previous year. The following information should be read in conjunction with the Company’s November 30, 2012audited consolidated financial statements and related notes which were prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. The Company adopted IFRS on December 1, 2011 with a transition date of December 1, 2010.A reconciliation of the previously disclosed comparative years’ financial statements prepared in accordance with previous Canadian generally accepted accounting principles (“Canadian GAAP”) to the current Canadian GAAP, which has adopted IFRS, is set out in Note 28 to the consolidated financial statements. All amounts are in Canadian dollars unless otherwise stated. The Company’s shares are listed on the Toronto Stock Exchange (“TSX”) and the NYSE-MKT (formerly NYSE-AMEX) under the symbol “NG”. Additional information related to NOVAGOLD, including the Company’s Annual Information Form is available on SEDAR at www.sedar.com, on EDGAR at www.sec.gov and the Company’s website at www.NOVAGOLD.com. Description of business NOVAGOLD is a precious metals company engaged in the acquisition, exploration and development of precious metal properties primarily in Alaska, U.S.A. and British Columbia, Canada. Our current properties include a 50% interest in the Donlin Gold project in Alaska, U.S.A. and a 50% interest in the Galore Creek copper-gold-silver project in British Columbia, Canada. Our primary focus is on Donlin Gold, which advanced to the permitting phase in 2012. Donlin Gold is located in a state with low geopolitical risk that has a long history of mining, established permitting standards and processes, and a government supportive of resource development. Corporate developments In 2012, we successfully delivered on the key goals established at the beginning of the year. Highlights of our accomplishments for 2012 include: Advancement of the Donlin Gold project · The updated feasibility study was approved by NOVAGOLD and Barrick in July. · Permitting commenced in August. · The Notice of Intent to prepare an Environmental Impact Statement (“EIS”) was published by the U.S. Army Corps of Engineers in the Federal Register in December commencing the public scoping process. · Maintained a strong safety record. · Began workforce development planning in local villages and schools. Strengthened our financial position · Received net proceeds of $316.4 million (US$318.0 million) from the completion of an equity financing of 35 million common shares at US$9.50 per share in February. · Received proceeds of $5.8 million (US$ 5.7 million) from the exercise of warrants, and subsequent to our 2012 year-end, an additional $54.0 million (US$54.4 million) for the remainder of the outstanding warrants. · Sufficient cash available to repay $95.0 million of outstanding convertible notes due 2015 and to advance Donlin Gold through the expected three to four-year permitting process. Simplified our corporate structure to focus on the Donlin Gold property · Successfully spun-out and distributed shares of NovaCopper Inc. and its Upper Kobuk Mineral Project (“UKMP”) in the Ambler district of Alaska to NOVAGOLD shareholders in April. 3 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis · Completed the sale of Alaska Gold Company LLC, including the Rock Creek project, to Bearing Strait Native Corporation (“BSNC”) in November. · Assembled a strong core team which includes industry leaders with an exceptional track record of building major gold mines on time and on budget. · Reduced staff and opened a management office in Salt Lake City, Utah. Our goals for 2013 include: · Advance the permitting of Donlin Gold on time and on budget. · Optimize the Donlin Gold project by lowering upfront capital requirements and increasing the rate of return. · Maintain a healthy balance sheet. · Further evaluate opportunities to monetize the value of Galore Creek and increase its reserves and resources. · Continue an effective corporate social responsibility program. Corporate governance On January 9, 2012, Gregory Lang joined the Company as President and Chief Executive Officer and Rick Van Nieuwenhuyse was appointed as the President and Chief Executive Officer of NovaCopper Inc. On March 26, 2012, we announced the appointment of Anthony P. Walsh to the Company’s Board of Directors and the resignation of James Philip from the Board of Directors. Mr. Walsh has held such senior positions as President and Chief Executive Officer of Miramar Mining Corporation, which in 2007 was sold to Newmont Mining Company, President and Chief Executive Officer of Sabina Gold and Silver Corporation and Senior Vice President and Chief Financial Officer of International Corona Corporation. Prior to joining the industry, he had a twelve-year tenure with Deloitte, Haskins & Sells, where he earned his Chartered Accountant designation. Mr. Walsh currently serves on the boards of several Canadian exploration and development companies. On April 18, 2012, we announced the appointments of Gregory A. Lang, the Company’s President and CEO, and Sharon Dowdall to the Company’s Board of Directors. Ms. Dowdall served in senior legal capacities for Franco-Nevada Corporation ("Franco-Nevada”), a major gold-focused royalty company, and Newmont Mining Corporation. Prior to joining Franco-Nevada, she practiced law with a major Canadian legal firm specializing in natural resources. Ms. Dowdall was the recipient of the 2011 Canadian General Counsel Award for Business Achievement. She currently serves on the boards of several Canadian exploration and development companies. On November 1, 2012, David Deisley was appointed to the position of Executive Vice President and General Counsel. Mr. Deisley is responsible for legal governance and supporting the efforts to advance the permitting process on the Donlin Gold project. Mr. Deisley has over 25 years of experience in the mining industry in the Americas. He previously served as Executive Vice President, Corporate Affairs and General Counsel for Goldcorp Inc. On November 12, 2012, Elaine Sanders stepped-down from her position as Vice President and Chief Financial Officer Ms. Sanders was appointed as Chief Financial Officer of NovaCopper Inc. On November 13, 2012, David A. Ottewell was appointed to the position of Vice President and Chief Financial Officer. Mr. Ottewell is responsible for all aspects of our financial management. Mr. Ottewell has over 25 years of mining industry experience. He previously served as Vice President and Controller for Newmont Mining Corporation. On November 30, 2012, Gillyeard Leathley, Senior Vice President and Chief Operating Officer retired from the Company. Mr. Leathley continues to serve as a Senior Advisor to the President and as a member of the Board of Directors. Property review Donlin Gold Donlin Gold is the world’s largest known undeveloped gold deposit. Donlin Gold is owned and operated by Donlin Gold LLC, a limited liability company that is owned equally by wholly-owned subsidiaries of NOVAGOLD and Barrick. The deposit is located entirely on private, Alaska Native-owned land and Alaska state mining claims totaling 154,631acres (62,577 hectares). Donlin Gold LLC has a good working relationship with Calista Corporation (“Calista”) and The Kuskokwim Corporation (“TKC”), owners of the mineral and surface rights to Donlin Gold. The property has estimated proven and probable mineral reserves of 505milliontonnes of ore grading 2.09 grams per tonne gold representing 33.85millionounces of gold. The property hosts estimated measured and indicated mineral resources (inclusive of mineral reserves) of 541milliontonnes of ore grading 2.24 grams per tonne gold representing 39.0millionounces of gold and inferred mineral resources of 92milliontonnes of ore grading 2.02 grams per tonne gold representing 6.0millionounces of gold. See “Reserve and Resource Estimates.” 4 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis On December 5, 2011, we announced the completion of the updated Feasibility Study for the Donlin Gold project (“Study”). This updated Study revised the original feasibility study which had been completed in April 2009 (the “2009 Feasibility Study”) with updated mineral reserves and resources, capital cost, and operating cost estimates and formed the basis of the “Donlin Gold Project, Alaska, USA NI 43-101 Technical Report on Second Updated Feasibility” with an effective date of November 18, 2011. A copy of the Donlin Gold Technical Report is available on our website at www.NOVAGOLD.com and as well at www.sedar.com or www.sec.gov. Donlin Gold, if put into production in accordance with the Study, would produce an average of 1.5millionounces of gold per year in its first five years of operation at an average cash cost of US$409 per ounce, and an average of 1.1millionounces of gold per year at average cash cost of US$585 per ounce over its projected 27-year mine life. Current proven and probable mineral reserves, estimated at 33.85millionounces, are situated along three kilometers of an eight kilometer long established mineralized corridor. The Study proposes to use natural gas, rather than diesel fuel, for power generation. Natural gas would be delivered to site via a 500-kilometer-long pipeline. The change to utilizing natural gas is an important modification that improved certain project parameters, including lowering power operating costs, simplifying environmental management associated with reduced diesel transport and usage requirements; and providing flexibility for future operational modifications. The total project capital cost in the Study was estimated at US$6.7billion1 including US$834.0 million for the natural gas pipeline that would deliver natural gas from Cook Inlet to the mine site, and a contingency of US$984.0million, representing 25% of the property, plant and equipment. We would be responsible for 50% of the total project capital costs. The resultant after-tax net present value (“NPV”) at US$1,200 per ounce of gold and a 5% discount rate is US$547million. On August 7, 2012, we announced that Donlin Gold LLC commenced permitting of the project. This announcement follows the Donlin Gold LLC Board of Directors approval of the Project's Updated Feasibility Study. Barrick and NOVAGOLD have expressed their commitment to advance the project through permitting. Donlin Gold subsequently submitted a Plan of Operations and the Wetlands Permit Application under Section 404 of the U.S. Clean Water Act to the U.S. Army Corps of Engineers, formally initiating the permitting process. This permit application triggered the start of the preparation of an EIS under the National Environmental Policy Act ("NEPA”). The U.S. Army Corps of Engineers, which is the lead agency for the NEPA process, has selected an independent contractor to prepare the EIS. The Notice of Intent for the EIS was published in the Federal Register by the U.S. Army Corps of Engineers which initiated the public scoping process. The Donlin Gold deposit is located on Calista lands, selected for their mineral potential, and the project operates under a mining lease with Calista. Calista is one of 13 regional Alaska Native corporations established as part of the Alaska Native Claims Settlement Act of 1971(“ANCSA”). The mining lease agreement obligates Donlin Gold to make certain payments, including royalties, and undertake other commitments to Calista. TKC, an entity formed in 1977 by ten ANCSA village corporations located along the middle region of the Kuskokwim River, is the owner of the surface rights estate for most of the project lands.Donlin Gold operates under a surface use agreement with TKC. Donlin Gold is negotiating a restructuring of the TKC agreement. Among other benefits, the surface use agreement provides TKC with payments for lands used and protection of subsistence activities. ————— 1 Does not include escalation for inflation. 5 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis In the year ended November 30, 2012, Donlin Gold spent US$33.6 million in preparation for and the commencement of the permitting application process and community development. In 2013, Donlin Gold expects to spend approximately $30 million (100% basis) to continue the permitting process and for community development. We record our interest in the Donlin Gold project as an equity investment, which results in our 50% share of Donlin Gold expenses being recorded in the income statement as an operating loss. The investment amount recorded on the balance sheet primarily represents unused funds advanced to Donlin Gold LLC. Heather White, B.Sc., P. Eng, a consultant of the Company and a “qualified person” under National Instrument 43-101 Standards of Disclosure for Mineral Projects (“NI 43-101”), has approved the scientific and technical information included in this section. Galore Creek Galore Creek is a large copper-gold-silver project located in northwestern British Columbia, held by Galore Creek Partnership (the “partnership”)a partnership in which wholly-owned subsidiaries of NOVAGOLD and Teck Resources Limited (“Teck”) each own a 50% interest. Galore Creek Mining Corporation (“GCMC”) manages Galore Creek operations. The 293,838 acre (118,912 hectare) property holds a large undeveloped porphyry-related deposit. On July27, 2011 we announced the results of the pre-feasibility study (“PFS”), which confirmed the technical and economic viability of the Galore Creek project. In November 2011, we announced our intention to investigate opportunities to sell all or part of our interest in Galore Creek. The sale process commenced in March 2012 and is ongoing. We continued to enhance Galore Creek’s value through exploration in 2012. In the year ended November 30, 2012, the project spent $33.9 million, primarily related to exploration and geotechnical drilling to support an enhanced engineering plan. The 2012 program included approximately 27,000 meters of resource infill, exploration and geotechnical drilling, additional engineering studies and site care and maintenance costs. Our program in 2013 includes the following: evaluating opportunities to monetize the value of Galore Creek, updating the resource model with the latest 2012 drill results; follow-up on positive drill results and test additional targets with approximately 10,000 meters of planned drilling; and potentially increase resources. Galore Creek expenditures in 2013 are expected to be approximately $16.0 million (100% basis). We record our interest in the Galore Creek project as an equity investment, which results in our 50% share of Galore Creek expenses being recorded in the income statement as an operating loss. The investment amount recorded on the balance sheet primarily represents the cost of the Company’s investment in the partnership since its formation in 2007, the acquisition costs related to Copper Canyon, and unused funds advanced to the partnership. NovaCopper spin-out On April 30, 2012, we spun-out NovaCopper Inc. (“NovaCopper”), a wholly-owned subsidiary of the Company which holds the UKMP and Ambler copper district assets located in Alaska, to our shareholders. Each shareholder of the Company received one share of NovaCopper for every six shares held in the capital of the Company. We recorded a non-taxable gain of $71.6 million on the spin-out of NovaCopper, as the fair value of the UKMP and Ambler district assets exceeded the assets’ book value of $31.0 million.We determined the fair value based on NovaCopper’s volume weighted-average trading prices on the TSX for the five trading days commencing on the sixth trading day following the transaction. The spin-out was treated as a return of capital with a $144.9 million reduction in shareholders’ equity. Other properties On November 1, 2012, we completed the sale of Alaska Gold Company LLC (“AGC”), a wholly owned subsidiary of the Company, which owns the Rock Creek property (“Rock Creek”) in and around Nome, Alaska to BSNC for US$6.0 million.We received US$1.0 million in cash, a US$5.0 million note receivable bearing 3% interest payable over five years and a 5% net profit interest royalty on future production from Rock Creek.The remaining Rock Creek closure reclamation bond of US$13.4 million was transferred to BSNC. BSNC has assumed full responsibility and liability for the remainder of the Rock Creek reclamation activities as requested by State and Federal regulatory authorities. 6 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis Discussion of operations in thousands of Canadian dollars, except for per share amounts Year ended November 30, 2012 $ Year ended November 30, 2011 $ Expenses (1) Share-based payments Finance costs, net Foreign exchange gain Gain on embedded derivative Gain on derivative Income (loss) for the period Income (loss) per share - Basic - Diluted Cash and cash equivalents Total assets Total liabilities (1) General and administrative, salaries and severance, professional fees, and corporate and development expenses. In 2012, NOVAGOLD completed a reorganization of the Company to focus on our primary asset, Donlin Gold. The key transactions included the spin-out of NovaCopper, completion of the AGC and Rock Creek sale to BSNC, as well as changes to and relocation of management. In addition, last February, NOVAGOLD successfully completed a $316.4 million equity financing to fund: (i) Donlin Gold ($18.5 million); (ii) Galore Creek ($16.3 million); (iii) the NovaCopper spin-out ($40.4 million); and (iv) closure and other activities at Rock Creek ($21.3 million). The cash and cash equivalents of $253.0 million at November 30, 2012 and the receipt, subsequent to year-end, of $54.0 million in proceeds from the exercise of the remaining warrants, will be sufficient to repay the US$95.0 million convertible notes, and fund our project and administrative costs all the way through permitting of Donlin Gold, a three to four year time period. In 2013, our share of project funding is expected to be $15.0 million for Donlin Gold, $8.0 million for Galore Creek and we expect approximately $17.0 million in administrative costs. Results of operations Our operations primarily relate to the delivery of project milestones, including the achievement of various technical, environmental, sustainable development, economic and legal objectives, obtaining necessary permits, completion of feasibility studies, preparation of engineering designs and the financing to fund these objectives. For the year ended November 30,2012, we reported net income of $67.6million (or $0.25 per share, basic and $0.09 per share, diluted) compared to a net loss of $57.5million (or $0.24 per share, basic and diluted) in the prior year. The increase in income was primarily due to: a decrease in the operating loss; a non-cash gain recognized on the spin-out of NovaCopper Inc. to our shareholders during the second quarter; a non-cash gain on the reduction in the embedded derivative liability related to our convertible notes; and a non-cash gain on the reduction in the derivative liability related to the Company’s U.S. dollar denominated warrants. The reduction in the embedded derivative liability and derivative liability results from the decrease in the Company’s share price. The table below describes the changes in Income (loss) from 2011 to 2012 as follows: 7 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis in millions of Canadian dollars Description Income (loss) - 2011 Decreased operating loss See Operating loss discussion in table below Gain on NovaCopper spin-out Gain onthe distribution of NovaCopper shares to shareholders at fair market value (note 8) Gain on embedded derivative liability Decrease in the fair value of convertible notes (note 16) Gain on derivative liability Decrease in the fair value of U.S. dollar denominated warrants (note 17) 2012 gain on sale of subsidiary Sale of AGC and Rock Creek, Alaska property (note 9) 2011 gain on sale of land and equipment Sale of mining property near Nome, Alaska (note 11) Other Increase in income Income (loss) - 2012 The Operating loss for 2012 decreased by $52.7 million, primarily due to lower reclamation and closure charges related to Rock Creek (sold in the fourth quarter of 2012), lower project costs at Galore Creek and Donlin Gold, partially offset by corporate reorganization costs. The table below describes the decrease in Operating loss from 2011 to 2012 as follows: in millions of Canadian dollars Description Operating loss - 2011 Lower Rock Creek expenses Reclamation charges decreased by $20.1, care and maintenance costs decreased by $6.9 and a gain on the sale of inventory of $1.2 in 2012 compared to an inventory write- down of $6.9 in 2011 Lower share of expenses at Galore Creek 2011 included a $17.5 charge for impairment of power transmission rights resulting from the Canadian Federal and British Columbia Provincial Governments’ approval for the construction of a high‐capacity 287‐kV transmission line in northwestern British Columbia, eliminating the need for the power transmission rights to construct Galore Creek’s own transmission lines Lower mineral property expenses Lower expenditures, primarily at UKMP and the Ambler district Lower share of expenses at Donlin Gold 2011 included gas pipeline study costs Increased share-based payments, salaries, severance, and other administrative expenses The corporate reorganization was implemented in 2012, resulting in additional one-time expenses primarily due to inducement payments related to the hiring of new employees and severance expense for outgoing employees Foreign exchange and other Decrease in operating loss Operating loss - 2012 8 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis Fourth quarter results During the fourth quarter of 2012, we recorded a gain on the sale of AGC, which owns the Rock Creek project, for $5.3 million. We also incurred $3.6 million in share based payments during the fourth quarter of 2012 compared to $1.7million in 2011; the increase is primarily due to compensation expense related to the hiring of new executives. Selected financial data Annualinformation The following audited annual information is prepared in accordance with IFRS for years ended November 30, 2012 and November 30, 2011 and Canadian GAAP for year ended November 30, 2010. in thousands of Canadian dollars, except for per share amounts $ $ $ Net revenues - - Income (loss) for the year Income (loss) per share - Basic - Diluted Total assets Total liabilities Dividends declared Nil Nil Nil 9 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis Quarterly information The following unaudited quarterly information is prepared in accordance with IFRS. in thousands of Canadian dollars, except per share amounts Fourth Quarter $ Third Quarter $ Second Quarter $ First Quarter $ Expenses (1) Share-based payments Finance costs, net Foreign exchange gain (loss) Gain (loss) on embedded derivative Gain (loss) on derivative Income (loss) for the period Income (loss) per share - Basic - Diluted Cash and cash equivalents Fourth Quarter $ Third Quarter $ Second Quarter $ First Quarter $ Expenses (1) Share-based payments Finance costs, net Foreign exchange gain (loss) Gain (loss) on embedded derivative Gain (loss) on derivative Income (loss) for the period Income (loss) per share - Basic - Diluted Cash and cash equivalents (1) General and administrative, salaries and severance, professional fees, and corporate and development expenses. Factors that can cause fluctuations in the Company’s quarterly results include: the timing of stock option grants; foreign exchange rate gains or losses related to the Company’s U.S. dollar-denominated cash and cash equivalents; fluctuations in the Company’s share price, which affects the fair value of derivatives (U.S. dollar-denominated warrants) and embedded derivatives (U.S. dollar-denominated convertible debt); disposal of assets or investments, and changes in estimated reclamation and closure costs. Significant quarterly pre-tax items were as follows: Fourth quarter 2012: $5.3 million gain on the sale of Alaska Gold Company, which owns the Rock Creek project. Third quarter 2012: $3.1 million recovery from decommissioning liabilities resulting from a reduction in the Rock Creek closure cost estimate. Second quarter 2012: $71.6million gain on the spin-out of NovaCopper Inc. to shareholders. First quarter 2012: $27.8million gain on embedded derivative liability resulting from the decrease of the Company’s share price which reduced the fair value of the convertible feature for the convertible debt (embedded derivatives). Fourth quarter 2011: None. Third quarter 2011: $20.6million charge for decommissioning costs, and $6.9million inventory write-down to reflect the decision to proceed with closure activities at the Rock Creek project. Second quarter 2011: $16.1million gain on the disposition of alluvial gold properties near Nome, Alaska. 10 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis First quarter of 2011: $17.5 million impairment loss on power transmission rights at Galore Creek and realized a $19.4 million foreign exchange loss on converting warrant exercise pricing from U.S. dollars to Canadian dollars. Liquidity and capital resources Cash and cash equivalents increased by $192.4 million to $253.0 million at November 30,2012 compared to $60.6 million at November 30, 2011. The increase in cash is primarily related to the receipt of $316.4 million in net proceeds from an equity financing in February 2012 and $5.8million from the exercise of warrants, partially offset by $88.4million used in operating activities during the year and $40.4 million used to fund the spin-out of NovaCopper. The Company has sufficient working capital available to repay US$95.0 million of outstanding convertible notes due in 2015 and to advance Donlin Gold through the expected three-to-four year permitting process. Cash used in operating activities increased by $12.2 million to $88.4 million in 2012 compared to $76.2 million in 2011. The increase resulted from higher decommissioning expenses at Rock Creek, partially offset by lower expenses at the UKMP and Ambler district due to the spin-out of NovaCopper in April 2012. The Company used $18.5million and $16.3million to fund its share of expenditures at the Donlin Gold and Galore Creek projects in2012, compared to $22.0million and $14.1 million cash funding for the Donlin Gold project and Galore Creek projects in 2011. The Company has no material off-balance sheet arrangements. Contractual obligated undiscounted cash flow requirements, excluding operating leases, as at November 30,2012 are as follows. in thousands of Canadian dollars, unless otherwise specified Total $ < 1 Year $ 1–2 Years $ 2–3 Years $ 3–4 Years $ 4–5 Years $ Thereafter $ Accounts payable and accrued liabilities - Decommissioning liabilities - Convertible notes – interest (a) US$13,063 US$5,225 US$5,225 US$2,613 - - - Convertible notes – holders option (a) US$95,000 US$95,000 - Promissory note US$68,106 - US$68,106 (a) The Convertible notes (“Notes”) mature on May1,2015. The holders of the Notes have the right to require the Company to repurchase all or part of their Notes on May1,2013 (“put option”) or upon certain fundamental corporate changes at a price equal to 100% of the principal amount of such Notes, plus any accrued and unpaid interest. As a result of the put option, the Company may be required to repurchase the Notes on May 1, 2013 and thus the Company has classified the Notes and the related embedded derivative as current liabilities. 11 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis The future minimum payments under operating leases at November 30,2012 are approximately as follows. in thousands of Canadian dollars Operating leases $ Total The Company has a non-cancellable sublease for an office location and the future minimum sublease payments expected to be received as at November 30, 2012 are approximately as follows: in thousands of Canadian dollars Operating subleases $ Total Related party transactions During the year ended November 30, 2012, the Company provided exploration and management services in the following amounts to the following: $24,000 (2011: $20,000) to Alexco, a related party having two common directors; $13,000 (2011: $30,000) to TintinaGold, a related party having one director and a major shareholder in common; US$236,000 (2011: US$600,000) to Donlin GoldLLC; office rental and services totaling $798,000 (2011: $881,000) to Galore Creek Partnership; and management and office administration services totaling $908,000 (2011: Nil) to NovaCopper, a company having common directors and shareholders.At November 30, 2012, the Company had $0.1 million receivable from NovaCopper and $4.4 million receivable from the Galore Creek Partnership. Financial instruments Based on its activities, the Company is exposed to a variety of risks arising from financial instruments. These risks and management’s objectives, policies and procedures for managing these risks are disclosed as follows. The following provides a comparison of carrying and fair values of each classification of financial instrument as at November30,2012 and 2011. 12 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis in thousands of Canadian dollars November 30, 2012 Loans and receivables $ Available for sale $ Held for trading $ Other financial liabilities $ Total carrying amount $ Total fair value $ Financial assets Cash and cash equivalents - - - Accounts and notes receivable - - - Investments At cost (a) - - - N/A At fair value - Reclamation deposits - - - Long-term accounts receivable - - - Financial liabilities Accounts payable and accrued liabilities - - - Decommissioning liabilities - - - Promissory note (b) - - - Convertible notes (c) - - - Embedded derivative - - - Derivative liability - - - Other liabilities - - - in thousands of Canadian dollars November 30, 2011 Loans and receivables Available for sale Held for trading Other financial liabilities Total carrying amount Total fair value Financial assets Cash and cash equivalents - - - Accounts and notes receivable - - - Investments At cost (a) - - - N/A At fair value - - - Reclamation deposits - - - Long-term accounts receivable - - - Financial liabilities Accounts payable and accrued liabilities - - - Decommissioning liabilities - - - Promissory note (b) - - - Convertible notes (c) - - - Embedded derivative - - - Derivative liability - - - Deferred liability - - - Other liabilities - - - (a) The investments held at cost are not publicly traded and thus the fair value of the investments is not readily determinable. (b) The fair value of the promissory note payable to Barrick approximates its carrying value due to the floating interest rate. (c) The carrying value of the convertible notes is a split instrument between equity and liabilities. The fair value represents the value payable under the debt instrument. The Company uses the fair value hierarchy that classifies financial instruments measured at fair value at one of three levels according to the relative reliability of the inputs used to estimate the fair value. The financial instruments from the above schedule are classified as follows: Level 1 – Quoted prices in active markets for identical assets: investments. Level 2 – Observable inputs without significant adjustments: cash and cash equivalents, reclamation deposits. Level 3 – Significant unobservable inputs:promissory notes and convertible notes. 13 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis Financial risk management The Company’s financial instruments are exposed to certain financial risks, including currency risk, credit risk, liquidity risk, interest risk and price risk. (a) Currency risk The Company is exposed to financial risk related to the fluctuation of foreign exchange rates. The Company operates in Canada and the United States and a majority of its expenses are incurred in U.S. dollars. A significant change in the currency exchange rate between the Canadian dollar relative to the U.S. dollar could have an effect on the Company’s results of operations, financial position or cash flows. The Company has not hedged its exposure to currency fluctuations. At November30,2012, the Company is exposed to currency risk through the following assets and liabilities. in thousands of U.S. dollars November30,2012 US$ November 30,2011 US$ Cash and cash equivalents Accounts receivable Reclamation deposits - Accounts payable and accrued liabilities Convertible notes Deferred liability - Derivative liability Embedded derivative Promissory note Based on the above net exposures as at November30,2012, and assuming that all other variables remain constant, a 5% depreciation or appreciation of the Canadian dollar against the U.S. dollar would result in an increase/decrease of $4.1million in the Company’s consolidated comprehensive income (loss). (b) Credit risk Credit risk is the risk of an unexpected loss if a customer or third party to a financial instrument fails to meet its contractual obligations. The Company’s cash equivalents and short-term investments are held through large Canadian financial institutions. Short-term and long-term investments (including those presented as part of cash and cash equivalents) are composed of financial instruments issued by Canadian banks and companies with high investment-grade ratings. These investments mature at various dates over the current operating period. The carrying amount of financial assets recorded in the financial statements, net of any allowances for losses, represents the Company’s maximum exposure to credit risk. As of November 30, 2012, the Company had US$252.2 million in cash and cash equivalents, which assuming that all other variables remain constant, a 5% depreciation or appreciation of the Canadian dollar against the U.S. dollar would result in an increase/decrease of $12.6 million in the Company’s cash and cash equivalents. (c) Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they fall due. The Company manages liquidity risk through its capital structure and financial leverage as outlined in Note23 to the consolidated financial statements. 14 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis Contractual obligated cash flow requirements as at November30,2012 are as follows. in thousands of Canadian dollars, unless otherwise specified Total $ < 1 Year $ 1–2 Years $ 2–3 Years $ 3–4 Years $ 4–5 Years $ Thereafter $ Accounts payable and accrued liabilities - Decommissioning liabilities - Convertible notesinterest (i) US$13,063 US$5,225 US$5,225 US$2,613 - - - Convertible notes principal (i) US$95,000 US$95,000 - Promissory note US$68,106 - US$68,106 (i) The Notes mature on May1, 2015. The holders of the Notes have the right to require the Company to repurchase all or part of their Notes on May1, 2013 (“put option”) or upon certain fundamental corporate changes at a price equal to 100% of the principal amount of such Notes plus any accrued and unpaid interest. As a result of the put option, the Company may be required to repurchase the notes on May 1, 2013 and thus the Company has classified the convertible notes and the related embedded derivative as current liabilities. (d) Interest rate risk Interest rate risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market interest rates. The risk that the Company will realize a loss as a result of a decline in the fair value of the short-term investments included in cash and cash equivalents is limited because these investments, although available-for-sale, are generally held to maturity. In respect of financial liabilities, the convertible notes are not subject to interest rate risk because they are at fixed rates. The interest rate on the promissory note owed to Barrick is variable with the U.S. prime rate. Based on the amount owing on the promissory note as at November30,2012, and assuming that all other variables remain constant, a 1% change in the U.S. prime rate would result in an increase/decrease of $0.7million in the interest accrued by the Company per annum. (e) Price risk The Company is exposed to price risk with respect to commodity prices. The Company closely monitors commodity prices to determine the appropriate course of action to be taken. The Company does not have any hedging or other commodity-based risks with respect to its assets or operations. Subsequent event In December 2012, a major shareholder of the Company exercised all of its remaining 31.3 million warrants. The Company issued 31.3 million shares and received proceeds of $46.3 million (US$46.6 million).In January 2013, the remaining 5.2 million warrants were exercised and the Company issued 5.2 million shares and received proceeds of $7.7 million (US$7.8 million). Significant accounting estimates and judgments The preparation of the Company’s consolidated financial statements requires management to make certain estimates, judgments and assumptions that affect the reported amount of assets and liabilities at the date of the financial statements and reported amount of expenses during the reporting period. Actual outcomes could differ from these estimates. The consolidated financial statements include estimates which, by their nature, are uncertain. The impacts of such estimates are pervasive throughout the consolidated financial statements, and may require accounting estimates based on future occurrences. Revisions to the accounting estimates are recognized in the period in which the estimates are revised and future periods if the revision affects both current and future periods. These estimates are based on historical experience, current and future economic conditions and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Critical accounting estimates Significant assumptions about the future and other sources of estimation uncertainty that management has made at the financial position reporting date that could result in a material adjustment to the carrying amount of assets and liabilities in the event that actual results differ from assumptions made, relate to, but are not limited to the following significant areas of judgment: 15 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis i. recoverability of the carrying amount of investments (Note 15) and mineral properties (Note 14); ii. inputs used in determining the fair value of share based compensation (Note 19), embedded derivative (Note 16) and derivative instruments (Note 17); iii. determination of the expected life in measuringthe convertible notes (Note 16); iv. inputs used in measuring the deferred income tax liability (Note 25); and v. inputs used in measuring decommissioning liabilities (Note 18). Review of asset carrying values and impairment assessment Each reporting period, assets or cash generating units are evaluated determine whether there are any indications of impairment. If any such indication exists, which is often judgmental, an impairment test is performed and if indicated, an impairment loss is recognized to the extent that the carrying amount exceeds the recoverable amount. The recoverable amount of an asset or cash generating group of assets is measured at the higher of fair value less costs to sell or value in use. Determination of the fair value of share-based compensation, embedded derivative related to the convertible debt and the derivative instruments. In order to compute fair values,the Company uses option pricing models that require management to make estimates and assumptions in relation to the expected life of the awards, volatility, risk-free interest rates, and forfeiture rates. Determination of the value of convertible notes. The valuation of convertible notes requires discounted cash flow analyses that involve various estimates and assumptions. The Company must assess the likelihood of convertible note holders demanding repayment of the convertible notes on May 1, 2013 to estimate the expected cash flows. Deferred income taxes The determination of the Company’s tax expense or recovery for the year and deferred tax liabilities involves significant estimation and judgment by management. In determining these amounts, management interprets tax legislation in a variety of jurisdictions and makes estimates of the expected timing of the reversal of deferred tax assets and liabilities. Management also makes estimates of future earnings which affect the extent to which potential future tax benefits may be used. The Company is subject to assessments by various taxation authorities, which may interpret legislation differently. These differences may affect the final amount or the timing of the payment of taxes. The Company provides for such differences where known based on management’s best estimate of the probable outcome of these matters. The Company’s accounting policy requires the recognition of a decommissioning liability when the obligation occurs Decommissioning liabilities are periodically reviewed to reflect known developments, including updated cost estimates. Although the ultimate cost to be incurred is uncertain, the Company estimates its costs based on studies using current restoration standards and techniques. Critical accounting judgments The determination of categories of financial assets and financial liabilities has been identified as an accounting policy which involves judgments or assessments made by management. The following are accounting items which involve judgment: (a) Mineral properties The acquisition of title to mineral properties is a complicated and uncertain process. The Company has taken steps, in accordance with industry standards, to verify mineral properties in which it has an interest. Although the Company has made efforts to ensure that legal title to its properties is properly recorded in the name of the Company, there can be no assurance that such title will ultimately be secured. 16 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis (b) Decommissioning liabilities The operations of the Company have been, and may in the future be, affected from time to time in varying degree by changes in environmental regulations, including those relating to site restoration costs. Both the likelihood of new regulations and their overall effect upon the Company are not predictable. New accounting pronouncements Unless otherwise noted, in the Company’s case the following revised standards and amendments are effective for annual periods beginning on or after December1, 2013, except IFRS9 which is after December1, 2015 and IAS1 which is after December1, 2012, with earlier application permitted.The Corporation has not yet assessed the impact of these standards and amendments or determined whether it will early adopt them. · IFRS9 Financial Instruments was issued in November2009 and addresses classification and measurement of financial assets. It replaces the multiple category and measurement models in IAS39 for debt instruments with a new mixed measurement model having only two categories: amortized cost and fair value through profit or loss. IFRS9 also replaces the models for measuring equity instruments. Such instruments are either recognized at fair value through profit or loss or at fair value through other comprehensive income. Where equity instruments are measured at fair value through other comprehensive income, dividends are recognized in profit or loss to the extent that they do not clearly represent a return of investment; however, other gains and losses (including impairments) associated with such instruments remain in accumulated comprehensive income indefinitely. Requirements for financial liabilities were added to IFRS9 in October2010 and they largely carried forward existing requirements in IAS39, Financial Instruments – Recognition and Measurement, except that fair value changes due to credit risk for liabilities designated at fair value through profit and loss are generally recorded in other comprehensive income. · IFRS10 Consolidated Financial Statements requires an entity to consolidate an investee when it has power over the investee, is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee. Under existing IFRS, consolidation is required when an entity has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. IFRS10 replaces SIC-12 Consolidation – Special Purpose Entities and parts of IAS 27 Consolidated and Separate Financial Statements. · IFRS 11 Joint Arrangements requires a venturer to classify its interest in a joint arrangement as a joint venture or joint operation. Joint ventures will be accounted for using the equity method of accounting whereas for a joint operation the venturer will recognize its share of the assets, liabilities, revenue and expenses of the joint operation. Under existing IFRS, entities have the choice to proportionately consolidate or equity account for interests in joint ventures. IFRS 11 supersedes IAS 31 Interests in Joint Ventures and SIC-13 Jointly Controlled Entities – Nonmonetary Contributions by Venturers. · IFRS12 Disclosure of Interests in Other Entities establishes disclosure requirements for interests in other entities, such as subsidiaries, joint arrangements, associates, and unconsolidated structured entities. The standard carries forward existing disclosures and also introduces significant additional disclosure that address the nature of, and risks associated with, an entity’s interests in other entities. · IFRS13 Fair Value Measurement is a comprehensive standard for fair value measurement and disclosure for use across all IFRS standards. The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction between market participants, at the measurement date. Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurements and does not always reflect a clear measurement basis or consistent disclosures. 17 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis · There have been amendments to existing standards, including IAS27 Separate Financial Statements and IAS28 Investments in Associates and Joint Ventures. IAS27 addresses accounting for subsidiaries, jointly controlled entities and associates in non-consolidated financial statements. IAS28 has been amended to include joint ventures in its scope and to address the changes in IFRS 10 – 13. · IAS1 Presentation of Financial Statements has been amended to require entities to separate items presented in OCI into two groups, based on whether or not items may be recycled in the future. Entities that choose to present OCI items before tax will be required to show the amount of tax related to the two groups separately. The amendment is effective for annual periods beginning on or after July1, 2012 with earlier application permitted. · IFRS7 Financial Instruments: Disclosures, has been amended to include additional disclosure requirements in the reporting of transfer transactions and risk exposures relating to transfers of financial assets and the effect of those risks on an entity’s financial position, particularly those involving securitization of financial assets. The amendment is applicable for annual periods beginning on or after January 1, 2013, with earlier application permitted. Risk factors The Company and its future business, operations and financial condition are subject to various risks and uncertainties due to the nature of its business and the present stage of exploration and development of its mineral properties. Certain of these risks and uncertainties are under the heading “Risk Factors” in NOVAGOLD’s Annual Information Form for the year ended November30,2012 available on SEDAR at www.sedar.com, EDGAR at www.sec.gov and on the Company’s website at www.NOVAGOLD.com. Other On March14, 2012, the U.S. Environmental Protection Agency (the “EPA”) notified Alaska Gold Company by letter that it intended to seek penalties for alleged violations of the Clean Water Act at the Rock Creek Mine. These alleged violations related to storm water discharges during 2009-2011. The letter afforded Alaska Gold Company the opportunity to enter into discussions with the EPA regarding a potential administrative settlement to resolve the alleged violations. Alaska Gold Company and the EPA reached an administrative settlement and the Company paid US$177,500 to the EPA in the fourth quarter of 2012. This administrative settlement resolves all past liabilities related to storm water discharges at the Rock Creek Mine. Disclosure controls and internal control over financial reporting Disclosure controls and procedures Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted by the Company under U.S. and Canadian securities legislation is recorded, processed, summarized and reported within the time periods specified in those rules, including providing reasonable assurance that material information is gathered and reported to senior management, including the Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), as appropriate, to permit timely decisions regarding public disclosure. Management, including the CEO and CFO, has evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures, as defined in Rule13a-15(e) and 15d-15(e) of the U.S.Exchange Act and the rules of Canadian Securities Administrators, as at November30,2012. Based on this evaluation, the CEO and CFO have concluded that the Company’s disclosure controls and procedures were effective. Management’s report on internal control over financial reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule13a-15(f) and 15d-15(f) of the U.S. Exchange Act and National Instrument 52-109Certification of Disclosure in Issuer’s Annual and Interim filings. Any system of internal control over financial reporting, no matter how well designed, has inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to the preparation and presentation of financial statements. Management has used the Committee of Sponsoring Organizations of the Treadway Commission framework to evaluate the effectiveness of the Company’s internal control over financial reporting. Based on this assessment, management has concluded that as at November30,2012, the Company’s internal control over financial reporting was effective. 18 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis The effectiveness of the Company’s internal control over financial reporting has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm that has expressed its opinion in its report included with the Company’s annual consolidated financial statements. Changes in internal control over financial reporting There have been no changes in the Company’s internal controls over financial reporting during the year ended November 30, 2012 that have materially affected, or are reasonably likely to materially affect, its internal controls over financial reporting. Cautionary notes Forward-looking statements This Management’s Discussion and Analysis contains statements of forward-looking information. These forward-looking statements may include statements regarding perceived merit of properties, exploration results and budgets, mineral reserves and resource estimates, work programs, capital expenditures, operating costs, cash flow estimates, production estimates and similar statements relating to the economic viability of a project, timelines, strategic plans, including the Company’s plans and expectations relating to its Donlin Gold and Galore Creek projects, completion of transactions, and the potential sale of NOVAGOLD’s interest in the Galore Creek project, market prices for precious and base metals, or other statements that are not statements of fact.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management.Statements concerning mineral resource estimates may also be deemed to constitute “forward-looking statements” to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, identified by words or phrases such as “expects”, “is expected”, “anticipates”, “believes”, “plans”, “projects”, “estimates”, “assumes”, “intends”, “strategy”, “goals”, “objectives”, “potential”, “possible” or variations thereof or stating that certain actions, events, conditions or results “may”, “could”, “would”, “should”, “might” or “will” be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be forward-looking statements. Forward-looking statements are based on a number of material assumptions, including those listed below, which could prove to be significantly incorrect: · our ability to achieve production at any of the Company’s mineral exploration and development properties; · estimated capital costs, operating costs, production and economic returns; · estimated metal pricing, metallurgy, mineability, marketability and operating and capital costs, together with other assumptions underlying the Company’s resource and reserve estimates; · our expected ability to develop adequate infrastructure and that the cost of doing so will be reasonable; · assumptions that all necessary permits and governmental approvals will be obtained; · assumptions made in the interpretation of drill results, the geology, grade and continuity of the Company’s mineral deposits; · our expectations regarding demand for equipment, skilled labour and services needed for exploration and development of mineral properties; and · our activities will not be adversely disrupted or impeded by development, operating, political, social, or regulatory risks. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those reflected in the forward-looking statements, including, without limitation: 19 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis · uncertainty of whether there will ever be production at the Company’s mineral exploration and development properties; · uncertainty of estimates of capital costs, operating costs, production and economic returns; · uncertainties relating to the assumptions underlying the Company’s resource and reserve estimates, such as metal pricing, metallurgy, mineability, marketability and operating and capital costs; · risks related to the Company’s ability to commence production and generate material revenues or obtain adequate financing for its planned exploration and development activities; · risks related to the Company’s ability to finance the development of its mineral properties through external financing, strategic alliances, the sale of property interests or otherwise; · risks related to the third parties on which the Company depends for its exploration and development activities; · dependence on cooperation of joint venture partners in exploration and development of properties; · credit, liquidity, interest rate and currency risks; · risks related to market events and general economic conditions; · uncertainty related to inferred mineral resources; · risks and uncertainties relating to the interpretation of drill results, the geology, grade and continuity of the Company’s mineral deposits; · risks related to lack of infrastructure; · mining and development risks, including risks related to infrastructure, accidents, equipment breakdowns, labor disputes or other unanticipated difficulties with or interruptions in development, construction or production; · the risk that permits and governmental approvals necessary to develop and operate mines on the Company’s properties will not be available on a timely basis, subject to reasonable conditions, or at all; · commodity price fluctuations; · risks related to governmental regulation and permits, including environmental regulation; · risks related to the need for reclamation activities on the Company’s properties and uncertainty of cost estimates related thereto; · uncertainty related to title to the Company’s mineral properties; · uncertainty related to unsettled aboriginal rights and title in British Columbia; · the Company’s history of losses and expectation of future losses; · uncertainty as to the outcome of potential litigation; · uncertainty inherent in litigation including the effects of discovery of new evidence or advancement of new legal theories, the difficulty of predicting decisions of judges and juries and the possibility that decisions may be reversed on appeal; · risks related to default under the Company’s unsecured convertible notes; · risks related to the Company’s majority shareholder; · risks related to increases in demand for equipment, skilled labor and services needed for exploration and development of mineral properties, and related cost increases; · increased competition in the mining industry; · the Company’s need to attract and retain qualified management and technical personnel; · risks related to the Company’s current practice of not using hedging arrangements; · uncertainty as to the Company’s ability to acquire additional commercially mineable mineral rights; · risks related to the integration of potential new acquisitions into the Company’s existing operations; · risks related to unknown liabilities in connection with acquisitions; · risks related to conflicts of interests of some of the directors of the Company; · risks related to global climate change; · risks related to adverse publicity from non-governmental organizations; · uncertainty as to the Company’s ability to maintain the adequacy of internal control over financial reporting as per the requirements of the Sarbanes-Oxley Act; · increased regulatory compliance costs relating to the Dodd-Frank Act; and · increased regulatory compliance costs related to the Company’s loss of its foreign private issuer status. This list is not exhaustive of the factors that may affect any of the Company’s forward-looking statements. Forward-looking statements are statements about the future and are inherently uncertain, and actual achievements of the Company or other future events or conditions may differ materially from those reflected in the forward-looking statements due to a variety of risks, uncertainties and other factors, including, without limitation, those referred to in NOVAGOLD’s Annual Information Form for the year ended November30,2012, filed with the Canadian securities regulatory authorities, NOVAGOLD’s annual report on Form 40-F filed with the United States Securities and Exchange Commission (the “SEC”), and other information released by NOVAGOLD and filed with the appropriate regulatory agencies. 20 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Management’s Discussion and Analysis The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change, except as required by law. For the reasons set forth above, investors should not place undue reliance on forward-looking statements. Reserve and resource estimates This Management’s Discussion and Analysis has been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of U.S. securities laws. Unless otherwise indicated, all resource and reserve estimates included in this Management’s Discussion and Analysis have been prepared in accordance with NI 43-101 and the Canadian Institute of Mining, Metallurgy, and Petroleum Definition Standards on Mineral Resources and Mineral Reserves. NI 43-101 is a rule developed by the Canadian Securities Administrators which establishes standards for all public disclosure an issuer makes of scientific and technical information concerning mineral projects. Canadian standards, including NI 43-101, differ significantly from the requirements of the SEC, and resource and reserve information contained herein may not be comparable to similar information disclosed by U.S. companies. In particular, and without limiting the generality of the foregoing, the term “resource” does not equate to the term “reserves”. Under U.S. standards, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made. The SEC’s disclosure standards normally do not permit the inclusion of information concerning “measured mineral resources”, “indicated mineral resources” or “inferred mineral resources” or other descriptions of the amount of mineralization in mineral deposits that do not constitute “reserves” by U.S. standards in documents filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.U.S. investors should also understand that “inferred mineral resources” have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility. Itcannot be assumed that all or any part of an “inferred mineral resource” will ever be upgraded to a higher category. Under Canadian rules, estimated “inferred mineral resources” may not form the basis of feasibility or pre-feasibility studies except in rare cases. Investors are cautioned not to assume that all or any part of an “inferred mineral resource” exists or is economically or legally mineable. Disclosure of “containedounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in-place tonnage and grade without reference to unit measures. The requirements of NI 43-101 for identification of “reserves” are also not the same as those of the SEC, and reserves reported by the Company in compliance with NI 43-101 may not qualify as “reserves” under SEC standards. Accordingly, information concerning mineral deposits set forth herein may not be comparable with information made public by companies that report in accordance with U.S. standards. 21 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 Appendix – Reserve & Resource Table RESERVES AND RESOURCES SUMMARY At April 30, 2012 Donlin Gold (NOVAGOLD 50%) GOLD Tonnage Mt Grade* g/t Metal content Moz NOVAGOLD share** Moz Reserves (100%)1 Proven Probable P&P Resources (100%)3 inclusive of reserves Measured Indicated M&I Inferred Galore Creek (NOVAGOLD 50%) COPPER Tonnage Mt Grade* %Cu Metal content Mlbs NOVAGOLD share** Mlbs Reserves (100%)2 Proven Probable P&P Resources (100%)4 inclusive of reserves Measured Indicated M&I Inferred GOLD Mt g/t Moz Moz Reserves (100%)2 Proven Probable P&P Resources (100%)4 inclusive of reserves Measured Indicated M&I Inferred SILVER Mt g/t Moz Moz Reserves (100%)2 Proven Probable P&P Resources (100%)4 inclusive of reserves Measured Indicated M&I Inferred Copper Canyon (NOVAGOLD 70%) Resources(100%)5,6 Tonnage Grade* Metal content NOVAGOLD share** COPPER Mt %Cu Mlbs Mlbs Inferred GOLD Mt g/t Moz Moz Inferred SILVER Mt g/t Moz Moz Inferred t metric tonne Approximate cutoff grades (see Resource Footnotes below): M million Donlin Gold Reserves1:0.57 g/t gold g/t grams/tonne Resources3:0.46 g/t gold *Reserve grade is diluted; resource grade is in situ.
